Salomon, J.
The defendant is charged with violation of section 20 of article 3 of chapter 23 of the Code of Ordinances of the City of New York, which section reads as follows: “ Public worship. No person shall be concerned or instrumental in collecting or promoting any assemblage of persons for public worship or exhortation, or under any pretense therefor, in any park, street, or other public place; provided, that a clergyman or minister of any denomination, or any person responsible to or regularly associated with any church or incorporated missionary society, or any lay-preacher, *770or lay-reader may conduct religious services in any public place or places specified in a permit therefor, which may be granted and issued by the police commissioner. This section shall not be construed to prevent any congregation of the Baptist denomination from assembling in a proper place for the purpose of performing the rites of baptism, according to the ceremonies of that church.” The defendant was specifically charged with having on October 20, 1931, been instrumental in collecting an assemblage for the purpose of preaching atheism on a public highway at the corner of Fifty-ninth street and Columbus Circle in the city and county of New York, without previously having applied for and obtained a permit pursuant to the provisions of the above section.
There is no dispute as to the facts herein, but the defendant contends that this section does not apply to the public assemblage had by him on the day in question and also contends that said section is unconstitutional in that it tends to deprive the defendant of his constitutional right to freedom of speech.
A careful reading of the testimony and the provisions of this section satisfies me that the defendant violated the above section, and in my opinion this section does not in any way interfere with the freedom of speech, nor are the provisions thereof unreasonable, or in contravention of any constitutional right.
I, therefore, vote that the magistrate was justified in finding the defendant guilty and I vote to affirm said judgment.
Fetherston, J., concurs.